Title: To Benjamin Franklin from Pierre Rïou, 8 May 1778
From: Rïou, Pierre
To: Franklin, Benjamin


Monsieur
Brest Le 8. Maÿ 1778
La crainte que Le Capitaine John Paul Jones n’aye pas le moment de vous ecrire par ce courier J’ay L’honneur de vous Doner avis de Son arrivée en ce Port ou Il a amené une fregatte du Roy D’angleterre armé de 20. Canons qu’il a pris a La Mer apres une heure et Demy de Combat sanglant. J’ay L’honneur D’etre avec un Profond Respect Monsieur Votre tres humble et tres Obeissant Serviteur
Rïou AINÉ
 
Endorsed: Niou l’ainé Taking of the Drake may 8. 1778.
